DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandstrom US 4,387,727 Sandstrom column 1 lines 10 to 25 teaches the replacement of a neural stimulator while leaving the previously implant lead in place. The new neurostimulator can have  a new energy source. Retracting a proximal portion of the previously implanted simulation lead as mentioned in claim 5 is merely a disconnecting step of pulling the electrical connector away from the neurostimulator. For claim 6, Sandstrom uses an adaptor to replace damaged proximal ends of the lead which allows  a new stimulator to the lead with the adapter 10 between the lead and the  new stimulator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom 4,387,727. For claim 2 the volume for the stimulators is known as evidenced by Applicant’s prior art admission at para. [0039]. For claim3, rechargeable batteries are newer than conventional batteries and Sandstrom recognizes the need for upgrade stimulators may include new power sources (column 1 lines 10-20). For claim 4, neurostimulator for overactive bladders are quite common especially with spinal cord injury (SCI) patients and thus would be a likely candidate for the Sandstrom teachings. 
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom 4,387,727 in view of Seeley et al US 2012/0130438. Applicant differs in reciting that the new neurostimulator and the previously implanted lead have incompatible pitch spacing between contacts. Seeley provides a plurality of solutions including swappable headers when the pitch spacing is off many due to the number of contacts. (see para. [0044] - [047] concerning pitch spacings and swappable headers  e.g. fig 3a to figure 5. It would have been obvious to have provide such swappable headers to provide the right contact spacing when needed. Applicant particular spacings appear to be well known as he is trying to describe a solution to a common problem. Thus using known contact spacings for swappable headers including those spacing claimed by Applicant that were apparent to one of ordinary skill in the art at the time of Applicant’s invention would have been obvious.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792